DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 10, 12-14, 17-23, 28-30, and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are rejected as being indefinite as the phrase “the overall waveform”, found on line 3 of claim 4 and line 2 of claim 5, lack a proper antecedent basis as claim 1, from which claim 4 depends, fails to recite an “overall waveform” to provide the proper antecedent basis.
Claims 10, 12-14, and 18-19 are rejected as being indefinite. Claim 10 refers to “an outlier in relation to other thickness measurements”. What “other thickness measurements”? It’s not clear when or how these measurements are obtained for comparison.
Claims 10, 12-14, and 18-19 are further rejected as being indefinite as it is unclear how the step of “determining which of the A-scan spectra have a distorted waveform” can be based upon “whether or not a thickness measurement is an outlier in relation to other thickness measurements” when the determination of the distorted waveform is performed BEFORE a thickness measurement is performed (or can be performed as the step clearly indicates that a wall thickness measurement CANNOT be determined). Claims 12-14 and 18-19 are rejected as they fail to correct the problems of claim 10 from which they depend.
Claim 12 is rejected as being indefinite. Claim 10, from which claim 12 depends, does not determine whether or not one or more spectral characteristics of the A-scan spectra are outliers. Claim 10 determines where or not a thickness measurement is an outlier. The spectral 
Claim 13 is rejected as being indefinite. Claim 10, from which claim 13 depends, does not determine whether or not one or more spectral characteristics of the A-scan spectra are outliers. Claim 10 determines where or not a thickness measurement is an outlier. The spectral characteristics of the A-scan spectra are determined to be outliers in claim 11. A suggestion for correction is to remove the references to the one or more spectral characteristics of the A-scan from the claim and rewrite them in a claim dependent from claim 11.
Claim 14 is rejected as being indefinite. Claim 10, from which claim 14 depends, does not determine whether or not one or more spectral characteristics of the A-scan spectra are outliers. Claim 10 determines where or not a thickness measurement is an outlier. The spectral characteristics of the A-scan spectra are determined to be outliers in claim 11. A suggestion for correction is to remove the references to the one or more spectral characteristics of the A-scan from the claim and rewrite them in a claim dependent from claim 11.
Claim 17 is rejected as being indefinite as it is unclear if the phrase “an outlier”, found on line 1, refers to the same “outlier” of claim 16 (from which claim 17 depends). If these are to be the same outlier, it is suggested the phrase on line 1 of claim 17 be changed to read --the outlier--.
Claim 18 is rejected as being indefinite. The claim recites “a value” represented by Yi but never states what the “value” refers to. Is this a “value” of the thickness measurement? A “value” of one the A-scan spectra? As one of ordinary skill in the art cannot determine what Yi represents, one of ordinary skill in the art cannot fully determine the scope of the claimed invention.
Claim 19 is rejected as being indefinite. The claim recites “a value is defined as an outlier” if certain equations are met. However, the claim fails to define what the symbols in the equations mean so that one of ordinary skill in the art can fully determine what’s going on. Furthermore, the claim fails to define what the “value” refers to. Is this a “value” of the thickness measurement? A “value” of one of the A-scan spectra? As one of ordinary skill in the art cannot determine what Y represents, one of ordinary skill in the art cannot fully determine the scope of the claimed invention.
Claims 20 and 23 are rejected as being indefinite as claim 20 refers to “step (iv) of applying a means for” which is indefinite as claim 1, from which claim 20 depends, does not have a step of “applying a means for”. Step (iv) of claim 1 merely recites “resolving the 
Claim 20 is further rejected as claim 20 recites “removing outliers from the A-scan spectra” without first defining what constitutes an “outlier”.
Claim 21 is rejected as being indefinite as the claim refers to “step (iv) of applying a means for” which is indefinite as claim 1, from which claim 21 depends, does not have a step of “applying a means for”. Step (iv) of claim 1 merely recites “resolving the waveform” – there is no “means” recited.
Claim 22 is rejected as being indefinite as the claim refers to “step (iv) of applying a means for” which is indefinite as claim 1, from which claim 22 depends, does not have a step of “applying a means for”. Step (iv) of claim 1 merely recites “resolving the waveform” – there is no “means” recited.
Claims 28-30 and 32-36 are rejected as being indefinite and incomplete. Claim 28 recites “detecting corrosion in a conduit”. However, the body of claim 28 merely obtains a thickness measurement from the resolved data – there is no recitation of detecting corrosion. Claims 29-30 and 32-36 are rejected as they fail to correct the problems of claim 28 from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are a hybrid apparatus and method claim. The preamble of each claim states the claim is an apparatus. However, the body of each claim merely recites method steps with no corresponding element to perform the method step recited. Therefore, the claims do not fall within a single statutory category as required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 11, 15, 20, 22, 24-29, 33-35, 38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Grubb et al. (US 2011/0067497 A1) (hereafter Grubb).
With regards to claim 1, Grubb discloses a method of detecting corrosion in a conduit or container (abstract, paragraph 11), wherein the method comprises measuring the thickness of a wall of the conduit or container with one or more pulse-echo ultrasound devices (paragraph [0020]), wherein the method comprises the following steps: (i) receiving signals indicative of A-scan data from the one or more pulse-echo ultrasound devices, wherein the A-scan data comprises a plurality of A-scan spectra (pulse-echo signals received comprise A-scan data); (ii) determining which of the A-scan spectra have a distorted waveform such that a reliable wall thickness measurement cannot be determined (inherent, paragraph [0028]); (iii) analyzing the A-scan spectra identified in step (ii) as having a distorted waveform to determine one or more A-scan spectral characteristics of each spectrum that are causing the distortion (paragraph [0028], outlier waveforms are filtered or eliminated); (iv) resolving the waveform characteristics based on the determined spectral characteristics causing the waveform distortion so as to produce modified A-scan spectra (paragraph [0028], outlier waveforms are filtered or eliminated, the resulting “sample collection” corresponds to modified A-scan spectra); (v) determining thickness measurements of the wall based on the modified A-scan spectra (paragraph [0034]); and (vi) determining the extent to which the wall has been corroded based on the thickness measurements determined in step (v) and additional thickness measurements determined from A- scan spectra (paragraph [0039], comparison with older measurements is used to determine rate of corrosion).
With regards to claim 4, Grubb discloses the one or more A-scan spectral characteristics of each spectrum that are causing the distortion comprising one or more features of the overall waveform in paragraphs [0032]-[0033] (amplitude).
Grubb discloses the one or more features of the overall waveform comprise at least one of peak amplitude, peak amplitude ratio, DC offset, signal distortion, signal to noise ratio (S/N), the inverse of the signal to noise ratio (1/(S/N)), low frequency oscillation, localized corrosion precursors, or any combination thereof (peak amplitude, paragraphs [0032]-[0033]).
With regards to claim 6, Grubb discloses the one or more A-scan spectral characteristics of each spectrum causing the distortion comprising one or more peak characteristics in paragraphs [0032]-[0033].
With regards to claim 7, Grubb discloses the one or more peak characteristics comprise at least one of peak amplitude, peak amplitude ratio, peak separation, the number of peaks, peak ratio, neighboring values around the peaks, or any combination thereof in paragraphs [0032]-[0033] (peak amplitude).
With regards to claim 8, Grubb discloses step (iii) of analyzing the A-scan spectra to determine one or more A-scan spectral characteristics that are causing the distortion comprising mapping the one or more spectral characteristics as a function of time (ordered Sample Collection, paragraphs [0032] – [0035]).
With regards to claim 9, Grubb discloses the one or more A-scan spectral characteristics comprise at least one of peak amplitude, peak amplitude ratio, DC offset, signal distortion, signal to noise ratio (S/N), the inverse of the signal to noise ratio (1/(S/N)), low frequency oscillation, localized corrosion precursors, peak separation, the number of peaks, peak ratio, neighbouring values around the peaks, or any combination thereof in paragraphs [0032]-[0035].
With regards to claim 11, Grubb discloses determining which of the A-scan spectra have a distorted waveform such that a reliable wall thickness measurement cannot be determined comprising determining whether or not one or more spectral characteristics of the A-scan spectra are outliers (paragraphs [0028] – [0035], outlier waveforms are filtered or eliminated).
With regards claim 15, Grubb discloses analyzing the A-scan spectra identified in step (ii) as having a distorted waveform to determine one or more A-scan spectral characteristics of each spectrum that are causing the distortion comprising analyzing whether one or more specific spectral characteristics are outliers (paragraphs [0028] – [0035], outlier waveforms are filtered or eliminated).
With regards to claim 20, Grubb discloses applying a means for resolving the waveform characteristics determined in step (iii) to be causing the waveform distortion comprising 
With regards to claim 22, Grubb discloses resolving the waveform characteristics determined in step (iii) to be causing the waveform distortion so as to produce modified A-scan spectra comprising excluding the spectra determined in step (ii) to have a distorted waveform from the A-scan data to produce modified A-scan spectra (paragraphs [0028]-[0035], outlier waveforms are filtered or eliminated, the outliers based on magnitude).
With regards to claim 24, Grubb discloses analyzing the A-scan spectra identified in step (ii) as having a distorted waveform to determine one or more A-scan spectral characteristics of each spectrum that are causing the distortion comprising comparing the one or more A-scan spectra with one or more previous A-scan spectra, or one or more nominal A-scan spectra to determine the one or more A-scan spectral characteristics that are causing the distortion (paragraphs [0032]-[0035], outliers based on magnitude and removing them).
With regards to claim 25, Grubb discloses receiving signals from more than one pulse-echo ultrasound device situated at different locations of the wall of the container or conduit (paragraph [0042]).
With regards to claim 26, Grubb discloses the method comprises carrying out steps (i) to (vi) on the A-scan data obtained from each of the pulse-echo ultrasound devices at paragraph [0042] (inherent in the “multiplexed” sensors disclosed).
With regards to claim 27, Grubb discloses steps (iii) and (iv) being carried out based on more than one spectral characteristic in paragraphs [0028] – [0035] (filtering out poor waveforms based on various criteria).
With regards to claim 28, Grubb discloses a method for detecting corrosion in a conduit or container (abstract, paragraph 11) for use with ultrasound data obtained from one or more pulse-echo ultrasound devices (131) comprising: receiving signals indicative of ultrasound data, the ultrasound data comprising at least one waveform (paragraphs [0021]-[0022]); determining that the ultrasound data comprises at least one distorted waveform feature (inherent, paragraph [0028]); and in response to determining that the received signals comprise ultrasound data comprising at least one distorted waveform feature, determining a correction to apply to the data based on a characteristic of the determined at least one distorted waveform feature (paragraphs [0028] – [0035], outlier waveforms are filtered or eliminating), for resolving the at least one distorted waveform feature (paragraph [0028]) and obtaining a thickness measurement from the resolved data (paragraph [0034]).
Grubb discloses determining a correction to apply to the data comprising determining which A-scan spectra to exclude from the data (paragraphs [0032]-[0035], outliers filtered), wherein the A-scan spectra to exclude from the data comprise A-scan spectra determined to have a distorted waveform (paragraphs [0032]-[0035]).
With regards to claim 33, Grubb discloses the determination that the ultrasound data comprises at least one distorted waveform feature comprises at least one of: determining whether a selected portion of the ultrasound data comprises at least one outlier (paragraphs [0032]-[035], outliers determined based on magnitude and removing them), wherein an outlier comprises a feature of that waveform that is outside a selected range for that feature; determining whether the quality of the ultrasound data is below a selected threshold; determining whether the overall waveform features of a selected portion of the ultrasound data are outside a selected threshold; determining whether the peak characteristics of a selected portion of the ultrasound data are outside a selected threshold (paragraphs [0032]-[0035], determines outliers outside a desired range); determining whether a selected portion of the ultrasound data comprises a signal to noise ratio lower than a selected threshold; determining whether a selected portion of the ultrasound data comprises localized precursors; and determining whether a selected portion of the ultrasound data comprises low frequency oscillations.
With regards to claim 34, Grubb discloses an outlier comprises at least one of: a value being at least greater than one standard deviation from a mean for a selected portion of the ultrasound data threshold (paragraphs [0032]-[0035], determines outliers outside a desired range); and an amplitude below a selected threshold for a selected portion of the ultrasound data.
With regards to claim 35, Grubb discloses determining whether the peak characteristics of a selected portion of the ultrasound data are outside a selected threshold comprises at least one of: determining that the separation between peaks of a selected portion of the ultrasound data is below a selected threshold; determining that the number of peaks for a selected portion of the ultrasound data is below and/or above selected thresholds; and comparing the absolute value of peaks for a selected portion of the ultrasound data with the absolute value of peaks for another portion of the ultrasound data threshold (paragraphs [0032]-[0035], determines outliers based on the magnitude of the point-wise squared difference between each particular waveform and the average of all the remaining waveforms).
With regards to claim 37, Grubb discloses a non-transitory computer program product (inherent in the disclosure of computer 130, Figure 5, paragraphs [0041]-[0042])  comprising 
With regards to claim 38, Grubb discloses an apparatus (see Figures 1, 2, and 5) configured to perform a method of detecting corrosion in a conduit or container (abstract, paragraph 11), wherein the method comprises measuring the thickness of a wall of the conduit or container with one or more pulse-echo ultrasound devices (paragraph [0020]), wherein the method comprises the following steps: (i) receiving signals indicative of A-scan data from the one or more pulse-echo ultrasound devices, wherein the A-scan data comprises a plurality of A-scan spectra (pulse-echo signals received comprise A-scan data); (ii) determining which of the A-scan spectra have a distorted waveform such that a reliable wall thickness measurement cannot be determined (inherent, paragraph [0028]); (iii) analyzing the A-scan spectra identified in step (ii) as having a distorted waveform to determine one or more A-scan spectral characteristics of each spectrum that are causing the distortion (paragraph [0028], outlier waveforms are filtered or eliminated); (iv) resolving the waveform characteristics based on the determined spectral characteristics causing the waveform distortion so as to produce modified A-scan spectra (paragraph [0028], outlier waveforms are filtered or eliminated, the resulting “sample collection” corresponds to modified A-scan spectra); (v) determining thickness measurements of the wall based on the modified A-scan spectra (paragraph [0034]); and (vi) determining the extent to which the wall has been corroded based on the thickness measurements determined in step (v) and additional thickness measurements determined from 
With regards to claim 40, Grubb discloses an apparatus (Figures 1, 2, and 5) configured to perform a method for detecting corrosion in a conduit or container (abstract, paragraph 11) for use with ultrasound data obtained from one or more pulse-echo ultrasound devices (131) comprising: receiving signals indicative of ultrasound data, the ultrasound data comprising at least one waveform (paragraphs [0021]-[0022]); determining that the ultrasound data comprises at least one distorted waveform feature (inherent, paragraph [0028]); and in response to determining that the received signals comprise ultrasound data comprising at least one distorted waveform feature, determining a correction to apply to the data based on a characteristic of the determined at least one distorted waveform feature (paragraphs [0028] – [0035], outlier waveforms are filtered or eliminating), for resolving the at least one distorted waveform feature (paragraph [0028]) and obtaining a thickness measurement from the resolved data (paragraph [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 16, 17, 23, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubb.
With regards to claims 2, 3, 36, and 39, Grubb discloses throughout his disclosure that the determination of corrosion is to be performed on a pipeline 10 or a vessel or whatever metal object that one wants to measure for metal loss (corrosion) over time (paragraphs [0004], [0009], [0011] and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Grubb to be utilized specifically on an oil or natural gas transportation pipeline (as found in claims 2, 36, and 39) or on the wall of a conduit or container in an oil refinery or natural gas processing plant (as found in claim 3) as the system of Grubb will work equally well on any of these metal walls and with no alterations necessary.
With regards to claims 16, 17, and 23, Grubb discloses the claimed invention with the exception of the outlier being defined as being more than one standard deviation from the mean value, or as being more than two, three, four, or five standard deviations from the mean value, of the one or more spectral characteristics.
It would have been obvious to  one of ordinary skill in the art at the time of the invention to utilize the definition of the outlier as being more than one standard deviation, or more than two, three, four, or five standard deviation, from the mean value as the use of a “standard deviation” to determine errors within a measuring system is well known and well recognized within the art as a fast and efficient manner to remove measurements that are obviously incorrect, with the number of standard deviations being selected to set the accuracy of the measuring system.

Allowable Subject Matter
Claims 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10, 12-14, 18-19, 21, and 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claim 10, the prior art of record fails to teach and/or suggest a method for detecting corrosion in a conduit or container, the method comprising, in combination with the other recited steps, especially wherein step (ii) of determining which of the A-scan spectra have a distorted waveform such that a reliable wall thickness measurement cannot be determined comprises determining whether or not a thickness measurement is an outlier in relation to other thickness measurements.
With regards to claim 21, the prior art of record fails to teach and/or suggest a method for detecting corrosion in a conduit or container, the method comprising, in combination with the other recited steps, especially wherein step (iv) of applying a means for resolving the waveform characteristics determined in step (iii) to be causing the waveform distortion so as to produce modified A-scan spectra comprises producing a plurality of corrected A-scan spectra.
With regards to claim 30, the prior art of record fails to teach and/or suggest a method for detecting corrosion in a conduit or container, the method comprising, in combination with the other recited steps, especially wherein the step of determining a correction to apply to the data comprises determining a correction to apply to the data on a characteristic of the determined at least one distorted waveform feature, for correcting the at least one distorted waveform feature and obtaining a thickness measurement from the corrected data.
With regards to claim 32, the prior art of record fails to teach and/or suggest a method for detecting corrosion in a conduit or container, the method comprising, in combination with the other recited steps, especially further comprising: determining from the received signals a plurality of different types of distorted waveform features and applying a correction to the data specific to each different type of determined distorted waveform feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiefe (US 5,648,613) discloses a scan assembly and method for signal discrimination.
TEN GROTENHUIS et al. (CA 3 000 420) discloses a device and method for performing ultrasound scanning of a substantially cylindrical object.
Gaudet et al. (US 2014/0076053 A1) discloses a profiling tool for determining material thickness for inspection sites having complex topography.
SUTHERLAND et al. (US 2018/0356370 A1) discloses a combined pule echo inspection of pipeline systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855